DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 4, and 9 recite “formed mainly of,” and “is mainly configured,” etc. The term “mainly” is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much or what percentage of the material “mainly” is intended to encompass. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. These claims appear to merely recite a limitation that was already recited in claim 1 lines 4-6. Appropriate correction is required. 

Double Patenting
Claims 8-10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3-5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Since claims 8-10 depend from claim 2, which merely recites duplicate language from claim 1, these claims are substantial duplicates. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dalen et al. (US Patent No. 8,684,743 B2) in view of Kuwabara (US PGPub. No. 2018/0357930 A1).
In Reference to Claims 1, 2
(Claim 1) An inner limiting membrane peeling model for use in procedure training in peeling of an inner limiting membrane, the model comprising: a simulated retina (items 350 / 360, fig. 3D, column 6 lines 24-41); a simulated inner limiting membrane formed on the simulated retina (item 370, fig. 3D, column 6 lines 42-57), and disposed immersed in water or an aqueous solution containing a predetermined solute, at least during the use (in area 330, fig’s 3A and 3D, column 5 lines 35-43); and an outer wall portion having a shape resembling a human eyeball (items 110 and 240, fig’s 2A, 2B, 3A, and 3D), wherein the simulated retina and the simulated inner limiting membrane are disposed inward of the outer wall portion (fig. 3D); the simulated inner limiting membrane is formed of a [] polymer gel that is formed mainly of a polymer (column 6 lines 42-50);
(Claim 2) wherein the simulated inner limiting membrane is disposed immersed in water or an aqueous solution containing a predetermined solute (column 5 lines 38-43);
(Claim 3) wherein an average membrane thickness of the simulated inner limiting membrane is 0.5 um to 20 um (column 6 lines 44-46);
(Claim 4) wherein the simulated retina is mainly configured of a silicone-based resin (column 6 lines 24-41);
(Claim 5) wherein the simulated inner limiting membrane contains a coloring agent (column 6 lines 16 and 17);
(Claim 6) A kit for procedure training in peeling of the inner limiting membrane, used for performing procedure training in peeling of the inner limiting membrane, the kit comprising: the inner limiting membrane peeling model of claim 1; and water or an aqueous solution containing a predetermined solute, used for the purpose of immersion of the simulated inner limiting membrane (column 5 lines 38-43);
(Claim 7) An inner limiting membrane peeling training device used for procedure training in peeling of the inner limiting membrane, the device comprising: an inner limiting membrane peeling model setting portion; and the inner limiting membrane peeling model of claim 1 to be set in the setting portion (base 130, fig. 2B and other base portions, fig. 3D, not separately labeled);
(Claim 8) wherein an average membrane thickness of the simulated inner limiting membrane is 0.5 um to 20 um (column 6 lines 45-47);
(Claim 9) wherein the simulated retina is mainly configured of a silicone-based resin (column 6 lines 24-41);
(Claim 10) wherein the simulated inner limiting membrane contains a coloring agent (column 6 lines 16 and 17). 
Van Dalen fails to teach the specific material used for the inner limiting membrane of claim 1. 
(Claim 1) an anatomical tissue model comprising a hydrophilic water-soluble polymer gel (paragraphs 0046 and 0049); and the hydrophilic polymer gel is mainly configured of a polyvinyl alcohol (PVA)- based resin having a saponification degree of 50% or higher and a degree of polymerization of 300 to 3000 (paragraph 0047).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the anatomical tissue model device of Van Dalen with the feature of using the specific polymer gel with saponification and polymerization claimed as taught by the anatomical tissue model device of Kuwabara for the purpose of providing a more realistic anatomical tissue material as taught by Kuwabara (background and summary), making the device more realistic, more lifelike, and more attractive and useful to the users. 
	Further, the examiner notes that it has been held that the selection of a known material based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Van Dalen teaches use of a suitable silicone material that appropriately simulates the desired tissue layer, merely selecting another known suitable material that also suitably simulates the desired tissue layer would be an obvious matter of engineering design choice, and is not a patentable distinction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711